Exhibit 10.3

ELEVENTH LOAN MODIFICATION AGREEMENT

This Eleventh Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of September 27, 2006, by and among (i) SILICON VALLEY BANK,
a California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts  02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141, for
itself and as successor by merger to ASPENTECH, INC., formerly a Texas
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141
(“Borrower”)


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER AND
BANK, AS AMENDED , AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED FEBRUARY 14,
2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27, 2003, A CERTAIN
SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A CERTAIN THIRD
LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN FOURTH LOAN
MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN MODIFICATION
AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION AGREEMENT DATED
JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER,
2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT DATED NOVEMBER
22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED JULY 17, 2006, AND
AS FURTHER AMENDED BY A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED
SEPTEMBER 15, 2006 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED
BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations including the Export-Import Bank Loan and
Security Agreement dated as of January 30, 2003, as amended, and all other
agreements, documents and instruments executed and delivered in connection
therewith, all of which shall be referred to collectively as the “Existing Loan
Documents”.


3.                                       MODIFICATION/CONSENT TO KEY TRANSACTION
AND RELEASE.  SILICON HEREBY UNDERSTANDS THAT THE BORROWER AND CERTAIN OF ITS
SUBSIDIARIES THAT HAVE BEEN OR ARE TO BE FORMED INTEND TO ENTER INTO CERTAIN
TRANSACTIONS WITH KEY EQUIPMENT FINANCE, INC., AS AGENT, AND OTHERS PARTY TO THE
DOCUMENTS EVIDENCING THE KEY TRANSACTIONS (“KEY”), WHICH INCLUDE (I) ENTERING
INTO A PURCHASE AND SALE AGREEMENT (THE “P&S AGREEMENT”) BETWEEN THE BORROWER
AND ASPEN TECHNOLOGY FUNDING 2006 - I LLC (“ASPEN I”), WHEREBY THE BORROWER WILL
SELL, TRANSFER AND ASSIGN TO ASPEN I CERTAIN TRANSFERRED RECEIVABLES, RELATED
SECURITY, CONTRACTS AND COLLECTIONS (AS SUCH TERMS ARE DEFINED IN THE P&S
AGREEMENT) WITH RESPECT THERETO AND OTHER PROCEEDS THEREOF (COLLECTIVELY, THE
“TRANSFERRED ASSETS”), (II) ENTERING INTO A PURCHASE AND RE-SALE AGREEMENT (THE
“P&RS AGREEMENT”) BETWEEN ASPEN I AND ASPEN TECHNOLOGY FUNDING 2006 - II LLC
(“ASPEN II”), WHEREBY THE ASPEN I WILL SELL, TRANSFER AND ASSIGN TO ASPEN II THE
TRANSFERRED ASSETS, AND (III) ENTERING INTO A LOAN AGREEMENT, AND RELATED
SECURITY AGREEMENT (THE “KEY FINANCING AGREEMENT”), BETWEEN ASPEN II AND KEY,
WHEREBY KEY SHALL ADVANCE TO ASPEN II ONE OR MORE LOANS (ALL SUCH TRANSACTIONS
AND RELATED TRANSACTIONS BEING REFERRED TO AS THE “KEY TRANSACTIONS”).  SILICON
HAS BEEN PROVIDED WITH COPIES OF THE P&S AGREEMENT, THE P&RS AGREEMENT AND THE
KEY FINANCING AGREEMENTS, AND HEREBY CONSENTS, NOTWITHSTANDING ANY PROHIBITIONS
IN ANY OF THE EXISTING LOAN DOCUMENTS, TO THE KEY TRANSACTIONS, INCLUDING,
WITHOUT LIMITATION, THE SALE, TRANSFER AND ASSIGNMENT OF THE TRANSFERRED ASSETS
FROM THE BORROWER TO ASPEN I AND THEN TO ASPEN II, FREE AND CLEAR OF ANY LIEN OR
SECURITY INTEREST OF SILICON, ON OR BEFORE SEPTEMBER 30, 2006, AND THE PLEDGE OF
THE TRANSFERRED ASSETS TO KEY IN CONNECTION WITH THE KEY FINANCING AGREEMENTS
(THE SUBSTANTIVE TERMS AND CONDITIONS OF WHICH ARE DETAILED ON EXHIBIT A ANNEXED
HERETO), PROVIDED (I) SUCH SALE OF THE TRANSFERRED ASSETS IS MADE ON A “TRUE
SALE”, NON-RECOURSE BASIS CONSISTENT WITH BORROWER’S PAST PRACTICES (EXCEPT AS
OTHERWISE SPECIFICALLY CONTEMPLATED BY THE KEY TRANSACTIONS), (II) ON OR BEFORE
THE DATE HEREOF, SILICON HAS BEEN FURNISHED WITH A SCHEDULE, WITH REASONABLE


--------------------------------------------------------------------------------





DETAIL, IDENTIFYING THE SPECIFIC RECEIVABLES TO BE SOLD, AND (III) NO SUCH
RECEIVABLES ARE INCLUDED FOR BORROWING HEREUNDER AS AN ELIGIBLE RECEIVABLE FROM
AND AFTER THE DATE OF SUCH SALE.  SILICON SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT IT SHALL RETAIN NO INTEREST IN OR TO THE TRANSFERRED ASSETS, OR THE
PAYMENTS REMITTED IN CONNECTION THEREWITH, AND SILICON WILL RELEASE ANY AND ALL
SUCH INTEREST IN THE TRANSFERRED ASSETS AS PROVIDED IN THAT CERTAIN PARTIAL
RELEASE AND ACKNOWLEDGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT B ANNEXED HERETO.  SILICON HEREBY CONFIRMS THAT FROM AND AFTER THE
DATE HEREOF, NONE OF THE TRANSFERRED ASSETS SHALL BE “COLLATERAL” OR
“RECEIVABLES” UNDER ANY OF THE EXISTING LOAN DOCUMENTS, AND MORE SPECIFICALLY,
BUT WITHOUT LIMITATION, NONE OF THE TRANSFERRED ASSETS SHALL BE “INTELLECTUAL
PROPERTY” UNDER THOSE CERTAIN NEGATIVE PLEDGE AGREEMENTS BETWEEN THE BORROWER
AND SILICON, DATED JANUARY 30, 2003, AS AMENDED AND IN EFFECT FROM TIME TO TIME.


4.                                       FEES.  BORROWER SHALL REIMBURSE BANK
FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO
THE EXISTING LOAN DOCUMENTS.


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF JANUARY
30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT
SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT
THAT, AS PROVIDED ABOVE, FROM AND AFTER THE DATE HEREOF, THE “INTELLECTUAL
PROPERTY” AS DEFINED THEREIN, SHALL NOT INCLUDE AND SHALL SPECIFICALLY EXCLUDE
ANY TRANSFERRED ASSETS.


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN HAS NOT CHANGED AS
OF THE DATE HEREOF, OTHER THAN IN CONNECTION WITH THE FORMATION OF ASPEN I AND
ASPEN II AS CONTEMPLATED BY THE KEY TRANSACTIONS.


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS, IN
EACH CASE ALL AS MODIFIED HEREBY.


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.

[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------




 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

By:

/s/ Leo S. Vannoni

 

Name:

Leo S. Vannoni

 

Title:

Treasurer

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Laura M. Scott

 

Name:

Laura M. Scott

 

Title:

Senior Vice President

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

ASPENTECH SECURITIES CORP.

By:

/s/ Leo S. Vannoni

 

Name:

Leo S. Vannoni

 

Title:

Treasurer

 

 


--------------------------------------------------------------------------------